Order issued December 3, 2012




                                              In The




                                       No. 05-11-01510-CV


                                 TRACY NGUYEN, Appellant

                                                V.

                                RODOLFO J. MYERS, Appellee


                         On Appeal from the 14th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-10-09853-A


                                          ORDER
       Before the Court is appellee Rodolfo J. Myers’s November 29, 2012 Motion for Leave to

Participate in Oral Argument or, in the Alternative, for the Court to Direct Counsel for Appellee to

Participate in Oral Argument. We GRANT the motion and give appellee leave to participate in oral

argument in this case.




                                                      ROBERT M. FILLMORE
                                                      PRESIDING JUSTICE